Citation Nr: 1329375	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial 30 percent evaluation prior to 
August 30, 2005 and in excess of 50 percent thereafter for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to 
January 1982.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2008 and February 2010 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
December 2008 rating decision granted service connection for 
PTSD and assigned an initial evaluation of 30 percent, 
effective December 15, 2003 and a 50 percent evaluation 
effective August 30, 2005.  The February 2010 rating 
decision denied entitlement to a TDIU.

The Veteran initially requested a hearing before a member of 
the Board.  However, in August 2011, the Veteran withdrew 
that hearing request.  Therefore, Board adjudication of the 
current appeal may go forward without a hearing.  See 38 
C.F.R. §§ 20.703, 20.704 (2012).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's PTSD has been rated as 30 percent disabling 
prior to August 30, 2005 and 50 percent disabling 
thereafter.  There is evidence of record, in the form of 
private psychiatric evaluations, to indicate that his 
condition has worsened since his most recent VA examination 
in August 2008.  See February 2010, April 2011, and June 
2012 psychiatric examination reports.  Another VA 
compensation examination therefore is needed to reassess the 
severity of this disability.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  

As for the Veteran's claim for entitlement to a TDIU, the 
Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal are to be identified and 
developed prior to appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As the issue of 
entitlement to a TDIU is impacted by the outcome of the 
Veteran's PTSD rating, the TDIU claim is considered to be 
inextricably intertwined.  Consequently, the claim of 
entitlement to a TDIU must be remanded.  The AOJ should 
request an opinion as to whether entitlement to a TDIU is 
warranted based on the Veteran's service-connected 
disabilities.  38 C.F.R. § 4.16(a) and (b).  

The Board further notes that the most recent VA treatment 
records in the claims file are from February 2010.  On 
remand, the Agency of Original Jurisdiction (AOJ) should 
make efforts to obtain all outstanding treatment records at 
any VA treatment facility from February 2010 through the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding 
VA treatment records for the period from 
February 2010 through the present.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  If the 
AOJ is unable to obtain any of the relevant 
records sought, it shall notify the Veteran 
that it has been unable to obtain such 
records by identifying the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing any 
further action to be taken with respect to 
the claim.  38 U.S.C. § 5103A(b)(2) (West 
2002).

2.  Upon receipt of all additional 
records, schedule a VA compensation 
examination to reassess the severity of 
the Veteran's PTSD and to determine 
whether it renders him unemployable.  The 
claims file, including all relevant 
medical records concerning his evaluation 
and treatment of this disability, and a 
copy of this remand, must be reviewed by 
the examiner for the history of this 
disability.  The examiner must acknowledge 
receipt and review of the claims file in 
the report of his/her evaluation.
The examiner should identify the nature, 
frequency, and severity of all current 
manifestations of PTSD.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score. 

The examiner must also provide an opinion 
concerning the impact of the Veteran's 
PTSD on his ability to work to include 
whether the Veteran is unemployable 
because of his service-connected 
disabilities, alone or acting together.  

The examiner is requested to provide a 
FULLY REASONED EXPLANATION for his or her 
opinions, based on his or her clinical 
experience, medical expertise, and 
established medical principles.

The examiner is advised that by law, an 
examiner's statement that an opinion is 
based on the medical expertise of the 
examiner, but without a fully reasoned 
explanation, is not a legally sufficient 
opinion and will likely result in a return 
of the claim to the examiner.

3.  Ensure the report of the VA 
compensation examination addresses the 
applicable rating criteria.  If not, 
return the report to obtain this 
additional necessary information.  
38 C.F.R. § 4.2 (2012).

4.  After completing the above and 
assigning any necessary disability 
evaluations, the AOJ should adjudicate the 
issue of entitlement to a TDIU on a 
schedular basis.  If, and only if, the 
Veteran does not meet the criteria for 
TDIU on a schedular basis, for any 
timeframe, under 38 C.F.R. § 4.16(a), 
refer the claim of entitlement to a TDIU 
on an extra-schedular basis to the 
Director of the Compensation and Pension 
Service for special consideration under 
38 C.F.R. § 4.16(b).  

5.  Then readjudicate these claims in 
light of all additional evidence received 
since the most recent supplemental 
statement of the case (SSOC) in December 
2010.  If higher ratings are not granted 
to the Veteran's satisfaction, send him 
and his representative another SSOC and 
give them time to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

